                                                                  1

                                                                  2

                                                                  3

                                                                  4                                     UNITED STATES DISTRICT COURT

                                                                  5                                    NORTHERN DISTRICT OF CALIFORNIA

                                                                  6                                           SAN JOSE DIVISION

                                                                  7
                                                                        MORELAND APARTMENTS
                                                                  8     ASSOCIATES, et al.,                                   Case No. 5:19-cv-00744-EJD

                                                                  9                      Plaintiffs,                          ORDER TO SHOW CAUSE

                                                                 10             v.                                            Re: Dkt. No. 34

                                                                 11     LP EQUITY LLC,
United States District Court




                                                                 12                      Defendant.
                               Northern District of California




                                                                 13          Plaintiff in the above-entitled matter failed to file an amended complaint by Friday,

                                                                 14   January 7, 2020 in compliance with the Court’s Order Granting Defendant’s Motion to Dismiss.

                                                                 15   See Dkt. No. 34.

                                                                 16          THE COURT hereby issues an ORDER TO SHOW CAUSE why Plaintiff's claims should

                                                                 17   not be dismissed for failure to prosecute, pursuant to Rule 41(b) of the Federal Rules of Civil

                                                                 18   Procedure.

                                                                 19          If Plaintiff fails to file a written response to this order to show cause by January 15, 2020,

                                                                 20   the case shall be dismissed for failure to prosecute.

                                                                 21          IT IS SO ORDERED.

                                                                 22   Dated: January 13, 2020

                                                                 23                                                    ______________________________________
                                                                                                                       EDWARD J. DAVILA
                                                                 24                                                    United States District Judge
                                                                 25

                                                                 26

                                                                 27

                                                                 28
                                                                      Case No.: 5:19-cv-00744-EJD
                                                                      ORDER TO SHOW CAUSE
